DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixture adapted for making an internal decision” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 13, 17, and 20-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant cites paragraphs [0019]-[0021], [0082]-[0084], [0097], and Fig. 19 as supporting the amended claim limitation (“the fixture adapted for making an internal decision regarding said bulb brightness”). However, Examiner finds specification fails to describe the claimed invention is sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application’s filing date. See: MPEP 2181(IV). Examiner further notes that the word ‘internal’ is only used twice in the specification, and both times not in regard to the fixture making an internal decision regarding bulb brightness.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 13, 17, and 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the fixture adapted for making an internal decision regarding said bulb brightness” is indefinite under 35 U.S.C. 112(b) because the specification fails to adequately disclose the structure to perform the claimed function of “making an internal decision regarding said bulb brightness.” In particular, the specification states that “the fixture could be constantly increasing the output power for a near-constant lumen output, or at least a good estimation”, but provides no detail about the specific structure for increasing the output power. See: MPEP 2181(III).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 9, 13, 20-24, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US20210398230A1) in view of Fukuda et al. (WO2010001441A1).

1. (Currently Amended) A UV C fixture, comprising: 
	at least one UV C bulb (34) adapted for emitting UV C radiation (par 29) directly into an occupiable space (space 14 or 24, par 25-26); 
	an IoT interface circuit board (38) adapted for determining at least one function of the UV C fixture (par 30 – “The controller 38 may use the output of the UV sensor to verify that the UV lamp is working properly during sanitization”, there are also other sensors used by the controller such as door open sensor 42, occupancy sensor 26) and connecting and exchanging data and reporting said least one function with other devices and systems over the internet (par 32), said at least one function relating to the UV C exposure of occupants in said occupiable space (If the UV-C lamp is working properly, that information would be related to the UV C exposure of occupants in said occupiable space.
	Gupta does not appear to disclose at least one power supply in electrical communication with said at least one UV C bulb or that the fixture is adapted for making an internal decision regarding said bulb brightness.  
	However, in order of the bulb to function, a power supply is necessary. Power supplies are well-known in the art, and are used to supply electrical power to devices. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a power supply in order to operate the UV-C lamp.
Further, Fukuda et al., in the same field of endeavor, teaches a fixture that increases the power necessary to maintain a specified brightness due to aging (“Therefore, the illuminance of the light irradiation area of the illumination lamp 60 is detected by the illuminance sensor 97, and the magnitude of the output voltage of the MERS 30 corresponding to the target luminance value is changed according to the detection result. That is, first, the detection result of the illuminance sensor 97 is transmitted to the parameter change instruction unit 96. The parameter change instruction unit 96 refers to the luminance / illuminance correspondence table to derive the luminance corresponding to the illuminance detected by the illuminance sensor 97. Then, the parameter change instruction unit 96 compares the obtained luminance with the target luminance held in the parameter holding unit 94, and when the detection result of the illuminance sensor 97 is less than the target illuminance, Instructed to correct the luminance voltage table held in the parameter holding unit 94.”)
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to compensate the power supplied to the fixture in order maintain a desired brightness.

2. (Original) The UV C fixture of Claim 1 wherein said IV C bulb emits radiation in the Far UV C spectrum (Gupta: par 23).   

3. (Original) The UV C fixture of Claim 1 wherein said IoT interface circuit board is wirelessly connected to internet infrastructure (Gupta: par 20, par 32).  

4. (Original) The UV C fixture of Claim 1 wherein said IoT interface circuit board is wired via Ethernet cable to internet infrastructure (Gupta: par 20, par 32).  

5. (Original) The UV C fixture of Claim 1 wherein said IoT interface circuit board is in communication with a sensor in said UV C fixture (Gupta: see at least par 30).

9. (Currently Amended) The UV C fixture of Claim 5 wherein said sensor is adapted for detecting movement.

13. (Previously Presented) The UV C fixture of Claim 1 wherein said at least one function includes power on information (Gupta: par 30).

20. (Original) The UV C fixture of Claim 1 wherein said IoT interface circuit board communicates with facility operators (Gupta: fig 3: front desk terminal, users of Property Management system).  

21. (Original) The UV C fixture of Claim 1 wherein said IoT interface circuit board communicates with lighting controls (Gupta: par 44).  

22. (Original) The UV C fixture of Claim 1 wherein said IoT interface circuit board is adapted to turn said at least one UV C bulb on or off (Gupta: par 44).  

Regarding claim 23, modified Gupta does not appear to disclose wherein said IoT interface circuit board is adapted to dim said at least one UV C bulb.  
The use of circuits to dim light emitters was well-known in the prior art before the effective filing date of the invention.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the IoT interface circuit board to dim said at least one UV C bulb in order to provide the appropriate amount of illumination to sanitize a space.

24. (Original) The UV C fixture of Claim 1 wherein said IoT interface circuit board is adapted to control a graphical interface (Gupta: 100).    
	Examiner notes that is unclear if the IoT interface circuit board ‘controls’ the graphical interface, but the IoT interface circuit board clearly supplies information that is displayed on the graphical interface. 
It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the IoT interface circuit board to control the graphical interface as it would have been expected to achieve the same results as using another circuit board to control the interface.

Regarding claim 30, modified Gupta does not appear to disclose the UV C fixture of claim 1 including an illumination element having a white LED. Notes Examiner is interpreting the phrase “white LED” to mean an LED that emits light that is perceived by a human eye to be colored white, and not as an LED that is the color white. 
However, Gupta teaches the UV lamps may be part of light fixtures that also include one or more sources of visible light such that the same light fixture can provide visible light and, upon command, UV light in order to sanitize surfaces and/or the air within a particular space 14 (par 22).
White light emitting LEDs were well-known in the art before the effective filing date of the invention.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include white light emitting LEDs in order to provide visible illumination.

Regarding claim 31, modified Gupta does not appear to disclose the UV C fixture of claim 1 including a translucent optical element.  
Translucent optical elements such as covers and shades were well-known in the art before the effective filing date of the invention.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a translucent optical element in order to reduce the appearance of bright spots in the fixture, in particular and LEDs.

Claims 25-29, 32, and 33 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US20210398230A1) and Fukuda et al. (WO2010001441A1) in view of Hishinuma et al. (US20190117802A1).

Regarding claim 25, modified Gupta does not appear to disclose a filter adapted for filtering selected wavelengths in said Far UV C spectrum.
However, Hishinuma teaches a filter for the UV-C bulb that filters out harmful UV.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a filter in order to prevent UV damage to humans.

26. The UV C fixture of claim 25 wherein said filter is constructed of at least one layer of
hafnium oxide (Hushinuma: par 13-15).

27. (Previously Presented) The UV C fixture of claim 26 wherein said filter is constructed of a plurality of layers of hafnium oxide (Hushinuma: par 13-15).  

28. (Previously Presented) The UV C fixture of claim 27 wherein said filter is constructed of less than seventy-five (75) layers of hafnium oxide (Hushinuma: par 13-15).

Regarding claim 29, modified Gupta does not appear to disclose the UV C fixture of claim 25 including a diffusion layer.  
Diffusion layers were well-known in the art before the effective filing date of the invention.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a diffusion layer in order to reduce the appearance of bright spots in the fixture, in particular and LEDs.

32. (Previously Presented) The UV C fixture of claim 25 including multiple filters (Hushinuma: par 13-15).

33. (Previously Presented) The UV C fixture of claim 25 wherein said filter is adapted for blocking substantial Far UV C radiation wavelengths longer than 234 nm (Hushinuma: par 13-15).

Claim 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US20210398230A1) and Fukuda et al. (WO2010001441A1) in view of Konrad et al. (US20190360714A1).

Regarding claim 17, modified Gupta does not appear to disclose the IoT interface circuit board communicates with a crowd density sensor. 
However, in the same field of building controls, including HVAC and lighting, Konrad teaches sensors such as overhead cameras, and thermal sensors in combination with algorithms to estimate crowd density (see at least par 66).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a crowd density sensor in order to determine usage of the space (see par 25 of Gupta) so that the controller can determine if sanitation is needed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875